DEPARTMENT OF HEALTH AND HUMAN SERVICES
Departmental Appeals Board

Civil Remedies Division

In the Case of:

Mark M. Akagi, R.Ph., Date: November 6, 1989

Petitioner,
Docket No. C-91
7 ve DECISION CR 53

The Inspector General.

DECISION AND ORDER

This case is governed by section 1128 of the Social
Security Act (Act). Petitioner filed a timely request
for a hearing before an Administrative Law Judge (ALJ)
to contest the January 11, 1989 notice of determination
(Notice) issued by the Inspector General (I.G.) which
excluded Petitioner from participating in the Medicare
and Medicaid programs for five years.

A motion to consolidate this case with the case of

Dale Bain v. The Inspector General, Docket No. C-92,
was filed on May 4, 1989, and a telephone prehearing
conference was held on June 9, 1989. The motion to

' Section 1128 of the Act provides for the

exclusion of individuals and entities from the Medicare
program (Title XVIII of the Act) and requires the I.G. to
direct States to exclude those same individuals and
entities for the same period of time from "any State
health care program" as defined in section 1128(h). The
Medicaid program (Title XIX of the Act) is one of three
types of State health care programs defined in Section
1128(h) and, for the sake of brevity, I refer only to it.
consolidate was granted in my June 12, 1989 Order.?*
Thereafter, the I.G. filed a motion for summary
disposition and thirteen exhibits in support of his
motion.* Petitioner filed a response to the I.G.'s
motion, a motion to dismiss, and, in the alternative,
Petitioner sought an evidentiary hearing on the issue
of the length of exclusion. Oral argument was held
by telephone on October 24, 1989, and the record was
closed.

Based on the entire record before me, I conclude that
summary disposition is appropriate in this case, that
Petitioner is subject to the minimum mandatory exclusion
provisions of sections 1128(a)(1) and 1128(c) (3) (B) of
the Act, and that Petitioner's exclusion for a minimum
period of five years is mandated by law.

APPLICABLE STATUTES AND REGULATIONS
I. Phe Federal Statute.

Section 1128 of the Social Security Act (Act) is codified
at 42 U.S.C. 1320a-7 (West U.S.C.A., 1989 Supp.).

Section 1128(a)(1) of the Act provides for the exclusion
from Medicare and Medicaid of those individuals or
entities "convicted" of a criminal offense "related to"
the delivery of an item or service under the Medicare or
Medicaid programs. Section 1128(c)(3)(B) provides for a
five year minimum period of exclusion for those excluded
under section 1128(a) (1).

2 petitioner Bain withdrew his request for a

hearing and his case was dismissed on September 1, 1989.
I.G. Exhibits 2,4,6,8 and 10 are applicable only to
Petitioner Bain's case and have not been considered by me
in rendering this Decision and Order.

3 The citations to the record in this Decision and

Order are designated as follows:
Petitioner's Brief P. Br. (page)
Petitioner's Exhibit P. Ex. (number) / (page)
I.G.'s Brief I.G. Br. (page)

I.G.'s Exhibit I.G. Ex. (number) / (page)
While section 1128(a) is the pertient section at issue
in this case, I note that 1128(b) of the Act provides
for permissive exclusion for convictions relating to
fraud, obstruction of an investigation, and controlled
substances, and for nine other types of infractions.

II. The Federal Re ati .

The governing federal regulations (Regulations) are
codified in 42 C.F.R., Parts 498, 1001, and 1002 (1988).
Part 498 governs the procedural aspects of this exclusion
case; Parts 1001 and 1002 govern the substantive aspects.

Section 1001.123 requires the I.G. to give a party
written notice that he or she is excluded from
participation in Medicare, beginning 15 days from the
date on the notice, whenever the I.G. has conclusive
information that a practitioner or other individual has
been convicted of a crime related to his or her
participation in the delivery of medical care or services
under the Medicare, Medicaid, or the social services
program.

ISSUES

1. Whether Petitioner was "convicted" of a criminal
offense within the meaning of sections 1128(a)(1) and (i)
of the Act.

2. Whether Petitioner was convicted of a criminal offense
“related to the delivery of an item or service" under the
Medicaid program within the meaning of section 1128(a) (1)
of the Act.

3. Whether Petitioner is subject to the minimum
mandatory five year exclusion provisions of
sections 1128(a)(1) and 1128(c) (3)(B) of the Act.

4. Whether the exclusion should be terminated by this ALJ
on the ground that the I.G. failed to comply with the
Administrative Procedure Act.

5. Whether the I.G. is prohibited by the provisions of
42 U.S.C. 3526(a) from excluding Petitioner.

* he I.G.'s Notice allows an additional five days

for receipt.
6. Whether summary disposition is appropriate in this
case.

FINDINGS OF FACT AND CONCLUSIONS OF LAW 5

Having considered the entire record, the arguments and
the submissions of the parties, and being advised fully
herein, I make the following Findings of Fact and
Conclusions of Law:

1. Petitioner is a licensed pharmacist in the State of
Utah. P. Ex. A-1

2. A summons was filed against Petitioner in the Third
Circuit Court for the County of Sandy, Utah (the court),
alleging that Petitioner had submitted false claims for
medical benefits. I.G. Ex. 5

3. On September 1, 1988, the Utah Attorney General
filed charges alleging that Petitioner had filed false
Medicaid claims. The complaint stated that Petitioner
had presented claims for Medicaid benefits for services
allegedly performed, knowing the claims to be false,
ficticious, or fraudulent. I.G. Ex. 7

4. Petitioner signed a plea agreement in which he agreed
to enter a plea to Medicaid fraud and pay the sum of
$1000.00 to the Bureau of Medicaid Fraud. I.G. Ex. 9.

5. The court agreed to accept the terms of Petitioner's
plea agreement, and Petitioner was advised that if he
violated the agreement, the court would enter
Petitioner's guilty plea and impose a sentence.

I.G. Ex. 11

6. On September 15, 1988, Petitioner pled guilty to one
charge of Medicaid fraud. I.G. Ex. 9

7. The court "accepted" Petitioner's plea of guilty
of the charge of Medicaid fraud within the meaning of
sections 1128(a)(1) and 1128(i)(3) of the Act.

5 Any part of this Decision and Order preceding the

Findings of Fact and Conclusions of Law which is
obviously a finding of fact or conclusion of law is
incorporated herein.
8. Petitioner's plea agreement and subsequent guilty
plea were an arrangement "where judgment of conviction
was withheld", and I conclude that Petitioner was
"convicted" within the meaning of section 1128(i) (4).

9. Petitioner was "convicted" of a criminal offense
"yelated to the delivery of an item or service" under the
Medicare program within the meaning of section 1128(a) (1)
of the Act.

10. On December 22, 1988, the court dismissed the
charges against Petitioner. I.G. Ex. 12

11. The December 22, 1988 court order does not alter
the fact that Petitioner was "convicted," as a matter of
federal law, for purposes of section 1128 of the Act.

12. The I.G. properly excluded Petitioner from
participation in Medicare, and properly directed his
exclusion from Medicaid, for a period of five years,
as required by section 1128 of the Act.

13. The I.G. did not violate the federal Administrative
Procedure Act, 5 U.S.C. 551, et seq., by not promulgating
regulations to distinguish the exclusion authorities in
section 1128(a)(1) and 1128(b)(1) of the Act.

14. The I.G. did not rely upon an "unpublished
guidance/directive" in classifying Petitioner as subject
to the mandatory exclusion authority of section

1128(a) (1) of the Act.

15. The I.G. is not prohibited by federal law or
regulations from participation in the exclusion process.

16. The material and relevant facts in this case are not
contested.

17. The classification of Petitioner's criminal offense
as subject to the authority of 1128(a)(1) is a legal
issue.

18. There is no need for an evidentiary hearing in this
case,

19. The I.G. is entitled to summary disposition in this
proceeding.
DISCUSSION

I. Petitioner was "Convicted" of a Criminal Offense asa
Matter of Federal Law.

Section 1128(i) of the Act provides that an individual
has been "convicted" of a criminal offense when:

(1) a judgment of conviction has been entered against
the individual or entity by a Federal, State or
local court, regardless of whether there is an
appeal pending or whether the judgment of
conviction or other record relating to criminal
conduct has been expunged;

(2) there has been a finding of guilt against the
individual or entity by a Federal, State, or
local court;

(3) a plea of guilty or nolo contendere by the
individual or entity has been accepted by a
Federal, State, or local court; or

(4) the individual or entity has entered into
participation in a first offender, deferred
adjudication, or other arrangement or program
where judgment of conviction has been withheld.

I find and conclude that Petitioner was "convicted"
within the meaning of section 1128(a)(1), (i) (3) and
(4) (4).

The interpretation of a federal statute or regulation is
a question of federal not state law. United States v.
Allegheny Co., 322 U.S. 174, 183 (1944); United States v.
Anderson Co., Tenn., 705 F.2a@ 184, 187 (6th Cir., 1983),
cert. denied, 464 U.S. 1017 (1984). My task is to
interpret the words of section 1128 of the Act in light
of the purposes that section 1128 was designed to serve.

See Chapman v. Houston Welfare Rights Organization, 441
U.S. 600, 608 (1979).

Petitioner argues that no plea of guilty was "accepted"
by the court and that Petitioner was, therefore, not
convicted within the meaning of 1128(i)(3). He further
contends that since no guilty plea was accepted, there
is no judgment of conviction to withhold, and, thus,
Petitioner was not convicted within the meaning of
subsection(i) (4).
In support of his argument that no guilty plea was
“acceptea" by the court, Petitioner points to the
language of the court order of December 22, 1988, which
states that "the defendant's plea of guilty which was
not received by the court, but held in abeyance ..."
I.G. Ex. 12. The proceedings at which Petitioner pled
guilty occurred on June 19, 1989. It is clear that the
court "accepted" Petitioner's plea of guilty within the
meaning of section 1128(i)(3) and held the plea in
abeyance. Petitioner was advised that he was giving up
his legal rights and acknowledged that he had waived the
rights which would have been accorded him in a trial on
the charges.

The December 22, 1988 order is irrelevant to whether the
plea was "accepted" in the first place. The statutory
definition of acceptance of a guilty plea was met on
June 19, 1989. The transcript clearly demonstrates that
Petitioner pled guilty to Medicaid fraud and that the
court "accepted" his plea. I.G. Ex. 11 Accordingly,
Petitioner pled guilty and was convicted within the
meaning of section 1128(i) (3).

Petitioner also contends that he was not "convicted"
within the meaning of subsection (i)(4). He argues that
since there is no conviction under subsection (i) (3),
there is no judgment of conviction to withhold, and thus,
Petitioner was not "convicted" within the meaning of
subsection (i)(4). Petitioner entered a plea agreement
in which he agreed to enter a plea to Medicaid fraud and
pay the sum of $1000.00 to the Bureau of Medicaid Fraud.
I.G. Ex. 9 The court held his plea in abeyance and
subsequently, upon Petitioner's compliance with the
terms of the agreement, the court dismissed the charges.
This arrangement is clearly one in which a judgment of
conviction has been withheld, and meets the statutory
definition of conviction. Therefore, I conclude that
Petitioner was also "convicted" within the meaning of
1128(i) (4).

II. Petitioner's Conviction "Related to the Delivery of
an Item or Service" Within The Meaning of Section

1128 of The Act.

Petitioner argues that even if I rule that he was
"convicted," he should not be excluded because the
criminal offense to which he pled guilty was not
"related to the delivery of an item or service" under
-B-

section 1128(a)(1) of the Act, but, rather, relates to
the reimbursement function under the Medicaid program.

Petitioner was charged with filing false Medicaid claims
and pled guilty to Medicaid fraud. The inquiry is
whether the conviction "related to the delivery of an
item or service" under Medicare or Medicaid. In the case
of Jack W. Greene v. Inspector General, Docket No. C-56,
decided January 31, 1989, appeal docketed, DAB No. 89-59,
Decision No. 1078 (1989), the Departmental Appeals Board
(DAB) addressed this argument and held that "the false
Medicaid billing and the delivery of the drugs to the
Medicaid recipient are inextricably interwined and
therefore 'related' under any reasonable reading of that
term".

The record establishes that Petitioner was "convicted"
of a criminal offense "related to" the delivery of a
Medicaid item or service within the meaning of section
1128 of the Act. He was charged with submitting false
claims and pled guilty to Medicaid fraud. The two are
also “inextricably interwined" and "related". I
conclude that Petitioner's conviction was "related to"
the delivery of a Medicaid item or service" within the
meaning of 1128(a)(1) of the Act.

III. A Minimum Mandatory Five Year Exclusion Was
Required In This Case.

Section 1128(a)(1) of the Act clearly requires the I.G.
to exclude individuals and entities from the Medicare
program, and direct their exclusion from the Medicaid
program, for a minimum period of five years, when such
individuals and entities have been "convicted" of a
criminal offense "related to the delivery of an item or
service" under the Medicare or Medicaid programs within
the meaning of section 1128(a) (1) of the Act.
Congressional intent on this matter is clear:

A minimum five-year exclusion is appropriate,
given the seriousness of the offenses at
issue. . . . Moreover, a mandatory five-year
exclusion should provide a clear and strong
deterrent against the commission of criminal
acts.

S. Rep. No. 109, 100th Cong., 1st Sess. 2, reprinted in
1987 U.S. Code Cong. & Admin. News 682, 686.
Since Petitioner was "convicted" of a criminal offense
and it was "related to the delivery of an item or
service" under the Medicaid program within the meaning
of section 1128(a)(1) and (i) of the Act, the I.G. was
required to exclude Petitioner for a minimum of five
years.

Iv. The I.G. Has Complied With The Administrative
Procedure Act.

Petitioner argues that the I.G. (1) failed to comply
with the federal Administrative Procedure Act, 5 U.S.C.
552(a)(1) and 553, by not promulgating regulations.

This issue was also raised in Greene, supra. The DAB
held that the revised statutory provisions concerning a
mandatory exclusion on their face cover a conviction for
false billing and do not require the promulgation of
regulations before they may be implemented.

v. The I.G.'s Participation In The Exclusion Process
Does Not Violate The Act.

The I.G.'s "participation" in the exclusion process is
not contrary to the Act, because it does not conflict
with the prohibition of the "transfer of program
operating responsibilities" to the I.G. 42 U.S.C.
3526(a).

The arguments raised here by Petitioner are similar, if
not identical, to the arguments raised by Petitioner in
Arthur B. Stone, D.P.M., v. The Inspector General, Docket
No. C-52, decided@d May 5, 1989, and Charles W. Wheeler, v.
The Inspector General, Docket No. C-61, decided June 8,
1989. As I stated in Stone and Wheeler, I feel that
Petitioner's arguments are without merit. The
legislative history of the 1987 amendments to the law
clearly reflects the intent of Congress, and approves the
Secretary's delegation of the exclusion authority to the

6 since I have found and concluded that the

mandatory exclusion provisions of section 1128 (a) (1)
apply in this case, I need not address the issue, raised
by the Petitioner, of whether I should make a de novo
determination to reclassify the Petitioner's criminal
offense as subject to the permissive authority under
section 1128(b) of the Act.
I.G. S. Rep. No. 109, 100th Cong., 1st Sess. 14,
reprinted in 1987 U.S. Code Cong. and Admin. News 682,
695.

VI. There Is No Need For An Evidentiary Hearing In This
Case.

I also find Petitioner's argument that he is entitled to
an evidentiary hearing concerning the classification of
his exclusion to be without merit for the same reasons
expressed in Stone supra, at p. 15, and Wheeler, supra,
at pp. 17 and 18.

The issue of whether the I.G. had the authority to
exclude Petitioner under section 1128(a)(1) is a legal
issue. I have concluded as a matter of law that
Petitioner was properly excluded and that the length of
his exclusion is mandated by law. There are no genuine
issues of material fact which would require the
submission of additional evidence, and there is no need
for an evidentiary hearing in this case. The I.G. is
entitled to summary disposition as a matter of law.

CONCLUSION

Based on the law and undisputed material facts in the
record of this case, I conclude the I.G. properly
excluded Petitioner from the Medicare program, and
directed his exclusion from the Medicaid program, for
the minimum mandatory period of five years.

IT IS SO ORDERED.

/s/

Charles E. Stratton
Administrative Law Judge
